                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


LEONARD FIELDS,

                        Plaintiff,

         v.                                                      Case No. 18-C-1947

HEIDI GUNTHER,
EMILY HARTFIELD, and
DEPARTMENT OF CORRECTIONS
PROBATION AND PAROLE,

                        Defendants.


                                       SCREENING ORDER


         Plaintiff Leonard Fields, who is currently serving a state prison sentence at Kettle Moraine

Correctional Institution and representing himself, filed a complaint under 42 U.S.C. § 1983, alleging

that his civil rights were violated. Plaintiff has paid the $400 filing fee. The court is required to

screen complaints brought by prisoners seeking relief against a governmental entity or officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or

portion thereof if the prisoner has raised claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief from a defendant who

is immune from such relief. 28 U.S.C. § 1915A(b). A claim is legally frivolous when it lacks an

arguable basis either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v.

Williams, 490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900 (7th Cir.

1997).
        To state a cognizable claim under the federal notice pleading system, the plaintiff is required

to provide a “short and plain statement of the claim showing that [he] is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain sufficient factual matter “that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). The court accepts the factual allegations as true and liberally construes them in the

plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013). Nevertheless, the

complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

        Plaintiff alleges that Heidi Gunther, his parole agent, met with an informant that Plaintiff

believes was not reliable or trustworthy. Based on the information provided, Gunther entered

Plaintiff’s house with an officer without a warrant or the Department of Corrections’ approval.

Plaintiff claims Emily Hartfield, Gunther’s supervisor, violated his rights because she did not

reprimand Gunther or notify the Department of Corrections of the search. Plaintiff specifically

alleges that as a result of the defendants’ violations of his rights, “Mr. Fields was convicted of a drug

offense and a proper investigation was not done.” ECF No. 1 at 3. Plaintiff requests an award of

money damages in the amount of $950,000 for the hardship he endured.

        Plaintiff’s claims are barred by the doctrine set forth in Heck v. Humphrey, 512 U.S. 477

(1994). Under this doctrine, “a civil rights suit cannot be maintained by a prisoner if a judgment in

his favor would ‘necessarily imply’ that his conviction had been invalid.” Moore v. Mahone, 652

F.3d 722, 723 (7th Cir. 2011) (citing Heck, 512 U.S. at 487). Stated differently, “a plaintiff may not

pursue a suit for damages under § 1983 that would undermine the validity of a conviction unless he

demonstrates that the conviction ‘has been reversed on direct appeal, expunged by executive order,


                                                   2
declared invalid by a state tribunal authorized to make such determination, or called into question

by a federal court’s issuance of a writ of habeas corpus.” Hadley v. Quinn, 524 F. App’x 290, 293

(7th Cir. 2013) (quoting Heck, 512 U.S. at 487). This case must be dismissed because success in

this lawsuit would necessarily imply the invalidity of Plaintiff’s conviction. Section 1983 is not the

proper method for challenging Plaintiff’s conviction. Plaintiff’s complaint must, therefore, be

dismissed without prejudice.

       IT IS THEREFORE ORDERED that this action is DISMISSED without prejudice. The

Clerk of Court is directed to enter judgment accordingly.

       Dated at Green Bay, Wisconsin this 20th day of December, 2018.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court




                                                  3
